Citation Nr: 0334221	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00 08-893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a higher initial rating for gout, rated 0 
percent disabling from August 1, 1997, to December 1, 2001, 
and 20 percent disabling as of December 2, 2001. 

2.  Entitlement to a higher initial rating for hypertensive 
cardiovascular disease, rated 10 percent disabling from 
August 1, 1997, to November 21, 2002, and 30 percent 
disabling as of November 22, 2002. 

3.  Entitlement to a higher initial rating for degenerative 
joint disease of the lumbar spine, rated 0 percent disabling 
from August 1, 1997, to November 20, 2002, and 10 percent 
disabling as of November 21, 2002. 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1975 until 
retiring in July 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Since the veteran timely appealed the ratings initially 
assigned for his three service-connected disabilities, the RO 
assigned separate ratings for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran 
continues to appeal for higher initial ratings for these 
three disabilities.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).


REMAND

VA has a duty to assist veterans and other claimants in the 
development of their claims.  See Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5107 (West 2002).  
Additionally, VA has recently promulgated regulations 
implementing the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  This duty to assist requires 
that VA make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A.§ 
5103A(b)(1); 38 C.F.R. § 3.159(c). 

The veteran contends that higher ratings should be assigned 
for his three service-connected disabilities since they are 
more disabling than currently evaluated.  In support of his 
contention, he submitted two letters each from Roberto Fred 
Santana, M.D., and Jose F. Irizarry, M.D., dated in June 2000 
and May 2003.  The physicians indicated they have examined 
and treated the veteran for the conditions at issue and 
stated his service-connected disabilities have produced 
severe symptomatology.  The RO should obtain his complete 
medical records from these two physicians.  

In addition, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for gout, hypertensive 
cardiovascular disease, and/or his lumbar 
spine disability that are not currently 
of record.  The RO should specifically 
obtain copies of his complete clinical 
records pertaining to his treatment by 
Roberto Fred Santana, M.D., and Jose F. 
Irizarry, M.D.



2.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If his claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




